STATE wF TEXA:
                                      \            PENALTY ¥wR
                                                                             *.e*itmMe PITNEV BOWES



                                 £0                                  02 1M        3
RO. BOX 12308, CAPITOL STATION            ^                          0004279596     JAN 1 4 2(
                                                                     MAILED FROM ZIP CODE 78
   AUSTIN, TEXAS 78711




                                              RE: WRs82,390s01
                                          \
                                  Q           ANDREW EARL WHEELER
                                                       )C# 1937752
                                                                                     AuK